Citation Nr: 1100994	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory 
disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as due to exposure to chemical herbicides 
(Agent Orange) during service in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1969.

The Veteran is currently service connected for post-traumatic 
stress disorder, hearing loss, and tinnitus, which together 
produce a combined rating of 60 percent.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claims of 
entitlement to service connection for a chronic respiratory 
disorder (to include as due to asbestos exposure) and a chronic 
skin disorder (claimed as due to exposure to chemical herbicides 
(Agent Orange) during service in the Republic of Vietnam).

The Board notes at this point that the appellant had additional 
claims of entitlement to an increased evaluation for bilateral 
hearing loss and service connection for sleep apnea and a chronic 
disability manifested by joint pain and fatigue, which were also 
perfected for appeal.  (See Veteran's VA Form 9 Substantive 
Appeal, received by VA in June 2009 in response to the RO's May 
2009 statement of the case.)  However, in correspondence received 
by the RO in May 2010, the Veteran expressly withdrew his appeal 
of these issues.  The withdrawal was received by VA prior to 
certification of his appeal to the Board in June 2010; as such, 
the Board does not have jurisdiction over the aforementioned 
matters and a formal Board dismissal of the appeal of these 
matters is therefore unwarranted.  See 38 C.F.R. § 20.204(b) 
(2010).  

In August 2010 videoconference hearing, the Veteran and his 
attorney appeared before the Board to present oral testimony and 
arguments in support of his appeal.  A transcript of this hearing 
has been obtained and associated with the Veteran's claims file 
for consideration by the Board.

For the reasons that will be discussed below in the REMAND 
portion of this decision, the issue of entitlement to service 
connection for a chronic skin disorder, claimed as due to 
exposure to chemical herbicides (Agent Orange) during service in 
the Republic of Vietnam, is REMANDED to the RO.  The Veteran and 
his representative will be informed by VA if any further action 
is required on their part. 


FINDINGS OF FACT

1.  The Veteran had shipboard exposure to asbestos during active 
naval service.

2.  Bilateral interstitial fibrosis with pleural plaques of the 
chest wall had its onset during active military service.


CONCLUSION OF LAW

Bilateral interstitial fibrosis with pleural plaques of the chest 
wall was incurred during active duty.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for a chronic respiratory 
disease is being granted in full.  Therefore, the Board finds 
that any error related to the Veterans Claims Assistance of Act 
of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) on this claim is rendered moot by this 
fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the 
remaining issue on appeal, entitlement to service connection for 
a chronic skin disorder, is being remanded for additional 
evidentiary development, there is no final adjudication of this 
claim as of yet and thus no need at present to engage in any 
analysis regarding whether the requirements of the VCAA have been 
satisfied with respect to this matter.

Entitlement to service connection for a chronic respiratory 
disorder, to include as due to asbestos exposure.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of cough or other upper respiratory 
symptoms in service will permit service connection for a chronic 
pulmonary disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In his present appeal, the Veteran claims that he has a chronic 
respiratory disorder that is related to his exposure to asbestos 
insulation used for pipes, conduits, and ducts while serving 
aboard ship during active duty.  In this regard, his military 
personnel records reflect that he served in the United States 
Navy from April 1965 to May 1969, during which time he served as 
a Boatswains Mate aboard the cruiser USS Boston (CA-69) for over 
three years, from August 1965 to May 1969.  At the time of his 
service, using asbestos as insulation and fireproofing material 
aboard naval ships was a commonplace practice, and no special 
protective compartmentalization or protocol was used to protect a 
ship's crew from exposure to asbestos, as it was not regarded at 
the time as the health hazard that it is now recognized to be.  
As such, the Board concedes as a factual matter that the Veteran 
was exposed to asbestos in service.  

The Veteran's service treatment records reflect no treatment or 
diagnosis of a chronic respiratory disorder during active duty, 
with normal findings on all chest X-rays and clinical evaluation 
of his lungs on enlistment examination, during service, and on 
separation examination.  His post-service medical records reflect 
a long and ongoing history of tobacco use, but with no diagnosis 
of a chronic respiratory disorder for many years after his 
discharge from the navy.  However, a recent report dated in March 
2010 from the Veteran's private radiologist, D.B., MD, shows a 
diagnosis of bilateral interstitial fibrosis, which the physician 
opined was consistent with asbestosis.  The physician further 
diagnosed the Veteran with bilateral chest wall pleural plaques, 
which Dr. D.B. deemed to be consistent with asbestos-related 
pleural disease.  These diagnoses and their accompanying opinions 
were based on the opining radiologist's review of recent chest X-
rays of the Veteran's lungs, which were obtained in January 2010.  

The Board has considered the other clinical evidence of record, 
which does not indicate occupational asbestos exposure during the 
course of the Veteran's post-service career.  (The Veteran, in 
fact, has retired early and is drawing income from Social 
Security Administration, based on early retirement and not 
disability.)  Although the Veteran has a long history of tobacco 
use and his post-service medical records reflect occasional 
treatment for complaints of coughing and shortness of breath that 
were attributed at the time to his longstanding smoking habit, 
acute upper respiratory infections, or insufficient physical 
exercise, the March 2010 radiologist's report is the first 
clinical evidence of record demonstrating a current chronic 
pulmonary disease and the first to address the etiology of the 
disease.  As the Veteran's current pulmonary diagnoses are linked 
to asbestos exposure, and as his exposure to asbestos during 
active duty has been conceded, in the absence of any medical 
opinion to the contrary, the Board will resolve all doubt in the 
Veteran's favor and find that his bilateral interstitial fibrosis 
with bilateral chest wall pleural plaques was incurred in 
service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
these disabling conditions is therefore granted.           


ORDER

Service connection for bilateral interstitial fibrosis with 
bilateral chest wall pleural plaques is granted.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for a chronic skin disorder, claimed as due to 
exposure to chemical herbicides (Agent Orange) during service in 
the Republic of Vietnam, his service treatment records do not 
indicate treatment or diagnosis of a chronic skin disorder 
concurrent with active duty or during the first several years 
immediately following his separation from service in May 1969.  
However, in February 2009, the Veteran submitted a private 
medical opinion to VA from his treating physician, C.M., MD, who 
diagnosed the Veteran's skin disorder as being a "rash (that) is 
most consistent with eczema, neurodermatitis or lichen simplex 
chronicus, which almost certainly is the result of his exposure 
to Agent Orange during the time he served in the military.  This 
fact is further confirmed by the chronicity of this rash."  (The 
Veteran has reported a subjective history of having continuous 
skin lesions and rash symptoms since active duty.)  Although 
eczema, neurodermatitis, and lichen simplex chronicus are not 
diseases which are recognized by 38 C.F.R. § 3.309(e) as being 
presumed to be due to Agent Orange exposure, service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  That said, the Board notes, however, that the 
aforementioned February 2009 opinion does not include any 
clinical rationale in its discussion to support this medical 
assertion.  Nevertheless, as the assertion of a nexus is raised 
by this opinion, and as there has been no formal VA examination 
of record that addresses the merits of this claim and presents a 
nexus opinion based on the Veteran's relevant clinical history, 
the Board finds that VA's duty to assist requires that the claim 
be remanded for this development.  In this regard, the duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  In the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  
 
Although there is no objective documentary or historical evidence 
that definitively demonstrates that the Veteran actually set foot 
in the Republic of Vietnam during his Vietnam War Era service, he 
has submitted witness statements from fellow servicemen attesting 
to this fact, as well as historical records of the naval vessel 
on which he served, the cruiser USS Boston (CA-69), and its 
service off the shores of Vietnam bombarding the enemy on land 
with its ship-mounted guns.  At this juncture, the Board will not 
make any factual determinations regarding the veracity of these 
statements or whether or not the Veteran actually physically set 
foot on land in the Republic of Vietnam, such that his exposure 
to Agent Orange would be presumed.  (See 38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 
2008).)  For purposes only of obtaining a VA nexus opinion 
addressing the likelihood that the Veteran's current skin 
diagnoses of eczema, neurodermatitis, and lichen simplex 
chronicus are due to, or the result of Agent Orange exposure, 
such exposure is to be assumed by the VA examiner who will be 
tasked with providing the opinion.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  Copies of updated treatment records 
pertaining to skin disability should be 
obtained and added to the claims folder.

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed chronic 
skin disorder.  The claims folder must be 
made available to the examiner in conjunction 
with the examination.  The examination report 
must include responses to the each of the 
following items:

(a)  As to any currently diagnosed 
skin disorder, is it at least as 
likely as not that such disorder 
originated in, or is otherwise related 
to the Veteran's period of military 
service or any incident thereof?  

(b)  As to any currently diagnosed 
skin disorder, is it at least as 
likely as not that such disorder is 
due to, or the result of exposure to 
Agent Orange?  (For purposes of 
presenting this opinion, the examiner 
is to assume that the Veteran has been 
exposed to Agent Orange during active 
duty.)  

(c)  The VA examiner is requested to 
consider the February 2009 opinion of 
Dr. C.M. (in which Dr. C.M. found that 
the Veteran's rash was most consistent 
with diagnoses of eczema, 
neurodermatitis or lichen simplex 
chronicus that were the result of 
exposure to Agent Orange in service) 
and express either concurrence or 
disagreement with Dr. C.M.'s opinion. 

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

3.  Afterwards, the RO should review the 
claims file to ensure that the aforementioned 
development and remand instructions have been 
fully and properly executed.  Any 
noncompliance found should be rectified with 
the appropriate development.  

4.  Thereafter, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for a chronic skin disorder, 
claimed as due to exposure to chemical 
herbicides (Agent Orange) during service in 
the Republic of Vietnam.  If the maximum 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
addressing the denied claim and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
appellate review, if appropriate.  The Board 
intimates no opinion as to the outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


